 Case 2:19-cv-06182-DSF-PLA Document 128 Filed 05/03/21 Page 1 of 4 Page ID #:7676




 1   Shayla Myers (SBN 264054)
     Mallory Andrews (SBN 312209)
 2   LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
 3   Los Angeles, CA 90003
     Telephone: (213) 640-3983
 4   Email: smyers@lafla.org
 5          mbandrews@lafla.org

 6   Attorneys for Gladys Zepeda, Miriam Zamora,
 7   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
     Marquis Ashley, and Ktown for All
 8
     Additional Attorneys on Next Page
 9
10                      UNITED STATES DISTRICT COURT
11
12                    CENTRAL DISTRICT OF CALIFORNIA

13
14
     JANET GARCIA, ET AL,                 )   CASE NO. 2:19-cv-06182-DSF-PLA
15                                        )
                                          )   Assigned to Honorable Dale S. Fischer
16                                        )
                 Plaintiffs,              )
17                                        )
           v.                             )
18                                        )   PLAINTIFFS’ NOTICE OF
     CITY OF LOS ANGELES, A               )   MOTION TO WITHDRAW AS
19                                        )   COUNSEL OF RECORD FOR
     MUNICIPAL ENTITY                     )
20                                            PLAINTIFF
                                          )
21               Defendants.              )
                                          )
                                          )   Hearing Date:        June 7, 2021
22                                            Time:                1:30 p.m.
                                          )
23                                        )
                                          )   Complaint Filed:     July 18, 2019
24                                        )   Discovery Cut-off:   July 26, 2021
                                          )
25                                        )   Pretrial Conf:       Feb. 14, 2022
                                          )   Trial:               March 14, 2022
26                                        )
                                          )
27                                        )
                                          )
28                                        )
 Case 2:19-cv-06182-DSF-PLA Document 128 Filed 05/03/21 Page 2 of 4 Page ID #:7677




 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   SCHONBRUN SEPLOW HARRIS
 3   HOFFMAN & ZELDES, LLP
     11543 West Olympic Blvd.
 4   Los Angeles, CA 90064
 5   Telephone: (310) 396-0731
 6   Email:csweetser@sshhlaw.com
              kharootun@sshhlaw.com
 7
     Attorneys for Plaintiffs
 8
 9   Benjamin Allan Herbert (SBN 277356)
     William L. Smith (SBN 324235)
10   KIRKLAND & ELLIS LLP
11   555 South Flower Street
12   Los Angeles, CA 90071
     Telephone: (213) 680 8400
13   Email:benjamin.herbert@kirkland.com
14   william.smith@kirkland.com
15   Michael Onufer (SBN 300903)
16   KIRKLAND & ELLIS LLP
     2049 Century Park East
17   Los Angeles, CA 90067
18   Telephone: (310) 552-4200
     Email: michael.onufer@kirkland.com
19
20   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
     Peter Diocson Jr., Marquis Ashley, and Ali El-Bey
21
22
23
24
25
26
27
28
 Case 2:19-cv-06182-DSF-PLA Document 128 Filed 05/03/21 Page 3 of 4 Page ID #:7678




 1   TO DEFENDANTS AND THEIR ATTORNEYS OF RECORD:
 2         NOTICE IS HEREBY GIVEN that on June 7, 2021, at 1:30 p.m., or as
 3   soon thereafter as counsel may be heard by the above-entitled Court, located at 350
 4   West 1st Street, Courtroom 7D, Los Angeles, CA 90012 in the courtroom of the
 5   Honorable Dale S. Fischer, Legal Aid Foundation of Los Angeles, Schonbrun
 6
     Seplow Harris Hoffman & Zeldes LLP, and Kirkland & Ellis LLP (collectively
 7
     “Counsel”) will and hereby do move the Court for an order granting them leave to
 8
     withdraw as counsel for Plaintiff Ali El-Bey. Counsel have made many efforts to
 9
     contact Mr. El-Bey, and they have gone unanswered. As such, the attorney-client
10
     relationship has broken down, and Counsel is no longer able to represent Mr. El
11
     Bey effectively.
12
           This motion is made following the conference of counsel pursuant to L.R. 7-
13
14   3 which took place on April 20, 2021, April 23, 2021, April 29, 2021, and May 3,

15   2021. Specifically, Counsel contacted Defendant’s counsel regarding this motion

16   on April 20, 2021, and met and conferred with Defendant’s counsel by email on
17   April 20, 2021, April 23, 2021, April 29, 2021, and May 3, 2021. Defendant’s
18   counsel stated that they could not take a position on the motion with the
19   information provided.
20         This motion is based on this Notice of Motion and Motion, Memorandum of
21   Points and Authorities in Support of Motion to Withdraw as Counsel of Record for
22   Plaintiff, the declaration of Shayla Myers, and upon such other matters as may be
23   presented to the Court at the time of hearing.
24
25
26
27
28


                                               1
 Case 2:19-cv-06182-DSF-PLA Document 128 Filed 05/03/21 Page 4 of 4 Page ID #:7679




 1   Dated: May 3, 2021       Legal Aid Foundation of Los Angeles,
                              Schonbrun Seplow Harris Hoffman and Zeldes, LLP
 2                            Kirkland & Ellis, LLP
 3
                                By: _/s/ Shayla Myers_______________
 4                                    Shayla Myers
 5                                    Attorney for Plaintiffs
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         2
